UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: December 31 Date of reporting period: June 30, 2008 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Overview 2 Portfolio Perspective Thrivent Real Estate Securities Fund 4 Thrivent Diversified Income Plus Fund 6 Graphical Representation of Holdings for Thrivent Equity Income Plus Fund 8 Shareholder Expense Example 9 Schedules of Investments Thrivent Real Estate Securities Fund 11 Thrivent Equity Income Plus Fund 14 Thrivent Diversified Income Plus Fund 18 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Notes to Financial Statements 34 Financial Highlights 44 Additional Information 48 We are pleased to provide you with the semiannual report for the six months ended June 30, 2008 for Thrivent Real Estate Securities Fund, Thrivent Equity Income Plus Fund and Thrivent Diversified Income Plus Fund. In this report, you will find detailed information about the Funds, including, in certain cases, performance highlights, our view of the overall market conditions and our management strategies during the six-month period. In addition, Thrivent Financials Chief Investment Officer, Russ Swansen, reviews the larger economic environment in his Economic and Market Review. Im excited to provide this update on Thrivent Financials latest product offerings. Our investment product development process is centered on investor needs. The goal? New products that combine your interest in simple, high-integrity options with leading-edge product research and money management techniques. Introducing Thrivent Partner Worldwide Allocation Fund As the global business environment and developing economies continue to evolve, Thrivent Financial is committed to updating and expanding its international offerings. Thrivent Partner Worldwide Allocation Fund is designed to capitalize on global trends by offering an all-in-one, easy-to-use international investing choice. Consider some of the Funds advantages:  Exposure to large-cap stocks from around the world in both the growth and value styles of investing, plus allocations to emerging market stocks and bonds and international small- and mid-cap stocks.  Access to industry-leading asset management firms with focused capabilities.  Careful selection and oversight of partner firms by Thrivent Financial, which also designs and monitors the overall allocation mix in the Fund.  Reasonable expenses in return for exposure to quality asset managers. Thrivent Financial helps make having a world of investing possibilities at your fingertips easier. Thrivent Equity Income Plus Fund  the Power of Dividends With average retirement periods continuing to grow longer, spurred by lengthening life spans, developing a retirement income strategy has become almost a necessity when developing a broader financial strategy. Two obstacles typically stand in the way of having adequate retirement income: market volatility and generating enough portfolio growth to overcome inflation. Thrivent Equity Income Plus Fund may assist on both fronts. The Funds partial focus on generating steady long-term capital appreciation by investing primarily in dividend-paying securities offers a potential growth component designed to offset inflation and minimize the market-induced volatility that can accompany more aggressive stock investments. Consider the following Fund characteristics:  Invests in a global portfolio of higher-yielding stocks to help minimize Fund volatility by tapping into the potential benefits of long-term dividend reinvestment.  Focuses on company fundamentals: dividend yield, dividend growth, and stability of dividend payouts.  Pays strong attention to overall Fund diversification and exposure to securities and investment strategies that aim to weather volatile markets more effectively. Thrivent Financial helps make well-diversified dividend equity investing in the pre-retirement and retirement years easier. Our Commitment to You We remain committed to offering our investors guidance and choices to help them prepare for retirement and achieve their goals. Thrivent Partner Worldwide Allocation Fund and Thrivent Equity Income Plus Fund represent our latest offerings on this front. Consult with your Thrivent Financial representative to see if these options make sense in your overall financial picture. Thank you for continuing to turn to us for your financial objectives. We very much value you and your business. Sincerely, Pamela J. Moret President and Director Thrivent Series Fund, Inc. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com . For example, in the case of Thrivent Partner Worldwide Allocation Fund, risks include, among others, those relating to investing in foreign securities, emerging markets and debt instruments (including high-yield bonds). In the case of Thrivent Equity Income Plus Fund, risks include, among others, those relating to option writing and investing in foreign securities, emerging markets and real estate investment trusts. These and other risks are described in each Funds prospectus. 1 Stocks generally posted negative returns and bond results were mixed for the first six months of 2008. Early in the period we saw continued distress in the bond market and tightening of credit that climaxed with the collapse of Bear Stearns, one of the larger Wall Street investment banks. This led to major policy adjustments by central bankers around the globe as they attempted to facilitate the availability of credit and liquidity to the markets. Over the period, the Federal Reserve lowered targeted short-term rates by 2.25% as heightened risks in both the real economy and the financial markets became apparent. U.S. Economy The nations gross domestic product growth increased to an annual rate of 1.0% in the first quarter from a 0.6% rate in the fourth quarter of 2007 and is estimated to have grown at a modestly higher rate in the second quarter. Economic growth remained substantially below its long-term trend, due mainly to a slowdown in consumer spending and the drag from the housing and auto sectors. Slower job growth, declining home values and increasing costs of energy and food weighed on consumers for most of the period; however, the earlier-than-expected arrival of the tax rebate checks provided a slight boost to personal income and non-auto retail spending in the second quarter. Housing continued to be a significant drag on the economy. Weak sales, rising inventories, falling prices and much tighter lending standards caused the imbalances in the housing market to worsen over the period. Sales of existing homes compared to the previous month fell in January, March and April, and increased in February and May. Sales versus the year-earlier period, however, were down significantly each month. While U.S. consumers faced economic challenges, global demand remained strong, particularly from developing economies. The low valuation of the dollar enhanced the attractiveness of U.S. goods and services in world markets, lifting U.S. exports and improving the U.S. trade position. Inflation & Monetary Policy Inflation indicators reflected sharply rising prices of energy and food. The Consumer Price Index (CPI) rose at a 5.5% annual rate during the first six months of 2008, compared with a 4.1% rate for all of 2007. The index for energy, which rose 17.4% in all of 2007, advanced at a 29.1% annual rate in the first six months of the year. Although headline inflation indicators surged during the period, core inflation (excluding the volatile prices of food and energy) remained relatively tame. The core CPI advanced at a 2.3% annual rate during 2008s first six months, following a 2.4% rise in all of 2007. The Federal Reserve Open Market Committee (FOMC), which returned to a rate-easing mode last September, cut the federal funds rate four times during the period and then left rates unchanged at its June 25th meeting. The fed funds rate declined from 4.25% to 2.00% during the period. At their June meeting, policymakers noted that uncertainty about the inflation outlook remains high due to continued increases in the prices of energy and some other commodities. We believe the FOMC has completed its easing cycle, but we dont expect any rate increases until next year. Equity Performance Stock prices generally fell through the first quarter of 2008 due to ongoing worries about the housing and credit markets, higher commodities prices, and the sustainability of consumer spending and corporate profit growth. The market recovered in April and May, but prices dropped sharply in June, particularly in the shares of financial and consumer companies. Those sectors came under renewed pressure with heightened concerns about credit quality in the face of rising unemployment and sharp advances in the prices of food and energy. Energy and materials were the best performing industry sectors  and the only ones with positive returns. Energy stocks benefited from the continued rise in oil and gas prices, while materials stocks benefited from the rising cost of commodities. 2 Small-company stocks outperformed large-company issues during the period. The Russell 2000 Index of small-company stocks recorded a 9.37% total return, while the S&P 500 Index of large-company stocks posted a 11.91% return. Growth stocks outperformed value stocks. The Russell 1000 Growth Index returned 9.06% during the period, while the Russell 1000 Value Index posted a return of 13.57%. Major market foreign stocks experienced negative returns as well during the six months. The Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index posted a 10.58% total return in dollar terms. Local currency returns were generally weaker as investors around the globe became concerned with the sustainability of global growth. Fixed Income Performance While the bond market saw a flight to quality in the first quarter that resulted in sharply lower Treasury yields and wider credit spreads, these trends reversed in the second quarter. Treasury bond prices fell as yields rose sharply, particularly with shorter-maturity bills and bonds, while mortgage-backed, corporate and high-yield bonds enjoyed strong relative performance as credit spreads narrowed. The key reason for the reversal in Treasury yields was a reawakening of inflation fears by the market. However, an important and ominous trend continued: worsening fundamentals in the residential mortgage market resulting in continued large write-offs for the banking sector. As the period came to an end, the lingering credit crisis raised fears over the health of the financial system. Although Treasury yields shifted within the period, intermediate and long Treasury yields remained relatively stable for the entire six months, except for yields of shorter-maturity securities. The six-month Treasury yield fell from 3.49% to 2.17%, the five-year yield declined from 3.45% to 3.34%, the 10-year yield fell from 4.04% to 3.99%, and the 30-year Treasury yield increased from 4.51% to 4.53%. The Lehman Brothers Aggregate Bond Index of the broad U.S. bond market posted a 1.13% total return, while the Lehman Brothers Government/Corporate 1-3 Year Bond Index registered a 2.07% total return. Below-investment-grade corporate bonds were weaker performers, with the Lehman Brothers U.S. Corporate High Yield Bond Index registering a 1.31% total return. Outlook We expect economic growth to remain modestly positive over the second half of the year, with inflation moderating as the slower economic growth eventually frees up enough capacity to exert downward pressure on prices. Gross domestic product growth should continue at around a 1%2% annual rate, but risks to the forecast are high. We expect energy and commodities prices to moderate and the housing market to begin to stabilize in the second half of 2008. These factors suggest that consumer spending, while not robust, will be sufficient to maintain growth. We expect business spending on new plants and equipment to continue but at a slower pace, after a number of years of below-average investing in productive resources. Dislocations unfolding in the credit markets that began with the unwinding of the housing boom have begun to spill over into the rest of the economy though the rising cost of credit as banks are forced to delever. The risks to the economy are not directly a function of the softness in housing but rather how consumer spending or financial lending behaviors may change in reaction to what is happening in the housing market. With the Federal Reserve concerned about the potential for higher inflation as well as economic growth, we think policymakers rate-tightening program is over for the near term. As always, your best strategy is to work with your Thrivent Financial registered representative to create a financial strategy based on your goals, diversify your portfolio and remain focused on the long term. 3 How did Thrivent Real Estate Securities Fund perform for the six-month period ended June 30, 2008? Thrivent Real Estate Securities Fund earned a total return of 3.45%, net of expenses, as compared to the median return of its peer group, the Lipper Real Estate category, of 3.62%. The Funds market benchmark, the FTSE NAREIT Equity REIT Index, earned a total return of 3.59%. What factors affected the Funds performance? After a significant correction in 2007, U.S. Equity REITs were due for a rebound and responded with a 1.40% return during the first quarter. However, REITs were negatively impacted during the second quarter by their association with the financial sector, resulting in a 4.93% return. The weak financial sector had a major negative impact on the overall market, as reflected in the 11.91% return of the S&P 500 Index over the first six months. U.S. Equity REITs were also impacted, but held up better than the overall market. The FTSE NAREIT Equity REIT Index return exceeded the S&P 500 Index return by more than 8.3% during the first half of 2008. The primary factors that impacted the performance of equity REITs during the first half of 2008 were 1) valuations became more attractive after the correction of 2007, 2) dividend yields were compelling relative to fixed-income assets and other dividend-paying stocks, and 3) real estate mutual fund cash flows turned positive after substantial outflows in 2007. These factors were the primary contributors that led to the relative outperformance of U.S. equity REITs during the first six months of 2008. The best performing sectors in the Fund were apartment, specialty, and self-storage REITs, all of which provided positive returns during the first six months of the year. The worst performing property sectors were lodging, shopping centers, and international real estate. The Funds underweighted allocation to lodging/resorts was the most signifi-cant contributor to sector performance relative to the FTSE NAREIT Equity REIT Index during the period. The Funds three largest positive contributors to performance were Equity Residential, the largest U.S. apartment REIT, Simon Property Group, the largest U.S. regional mall owner/developer, and Public Storage, the largest U.S. owner of self storage properties in the U.S. and internationally. What is your outlook? U.S. economic growth is under pressure with no clear signs of rebound in 2008. Consumer spending is weakening, job losses are mounting, and the leisure/travel industry is under pressure as a result of rising energy costs. With this backdrop, Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 4 we have positioned the Fund defensively by underweighting the lodging, home building, and mortgage sectors. Increasing vacancy rates can be expected for most commercial property types (office, industrial, retail, apartments, and lodging) in 2008. Rising vacancy rates will also impact the rental rate increases that property owners are likely to achieve. Property sectors that should perform reasonably well in this environment are health care properties, which have long-term leases and benefit from stable demand as a result of the aging population, and class A office properties in major central business districts that are expected to remain in demand through the current downturn. Finally, dominant regional malls in major metropolitan locations should also remain strong as a result of tenant demand that is unlikely to wane despite the current economic weakness. The Fund has exposure to companies within each of these sectors, and would advise investors to maintain exposure in REIT equities for dividend income and long-term appreciation despite the current difficult equity market conditions. 1 Class A performance has been restated to reflect the maximum sales charge of 5.5% . Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Total investment return and principal value will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. At various times, the Funds adviser reimbursed and/or paid non-advisory Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in fees paid by shareholders in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and FTSE NAREIT Equity REIT Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the FTSE NAREIT Equity REIT Index, any charges you would pay would reduce your total return as well. ** The FTSE NAREIT Equity REIT Index is an unmanaged capitalization-weighted index of all equity real estate investment trusts. It is not possible to invest directly in this Index. The performance of this Index does not reflect deductions for fees, expanses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 5 How did the Fund perform during the six-month period ended June 30, 2008? Thrivent Diversified Income Plus Fund earned a total return of 4.46% as compared to the Funds primary benchmarks, the S&P 500 Dividend Aristocrats Index, which returned 10.85%, and the Lehman Brothers Aggregate Bond Index, which returned 1.13%. What factors affected the Funds performance? The continuing credit crunch had a major impact on the Funds performance during the period. Fears over the health of the U.S. financial system continued during the first half of 2008, as mortgage delinquencies and foreclosures mounted and prompted further write-offs in the banking sector. A lack of investor confidence and market liquidity affected most types of fixed-income investments except for Treasury securities, which are backed by the full faith and credit of the U.S. government. Worries about the housing and credit markets hurt U.S. equity returns as well. In the Funds equity portion, our allocation to real estate investment trusts (REITs) detracted from our performance. REIT share prices fell during the period, though not as sharply as earlier when they corrected from the high valuations reached in 2007. Although we earlier reduced our position in REITs from the Funds long-term strategic 11% allocation, having any exposure to these securities was problematic. Also hurting the Funds performance was our relatively high allocation to financial stocks, which sharply under-performed the market due to ongoing troubles in the credit markets. As is the case with REITs, the Fund focuses on these traditionally high-dividend stocks in pursuing its objective of maximizing income. On the Funds fixed-income side, our holdings of mortgage-backed, corporate and high-yield bonds all experienced price declines as investors continued to seek out the safety of Treasury securities. (Our high-yield bonds performed well, due in part to our focus on higher-quality securities within this segment.) For the same reason, our position in Treasury securities performed particularly well. What is your outlook? The housing slump and attendant credit crisis are widespread problems that continue to pose risks to our financial system. Because the scope of the problem is pervasive, it will take some time for various markets, particularly the housing market, to clear problem assets and begin a recovery. The housing market needs to stabilize, and liquidity and investor confidence need to be restored. Government initiatives are now underway, which ultimately should provide an underpinning to a recovery. The markets may remain volatile for the rest of 2008 as this process unfolds, particularly during a presidential election. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 6 We expect that the Federal Reserve will not shift short-term interest rates further this year, as policymakers are constrained by the dueling threats of slowing growth and rising inflation. Consequently, the most important actions the Fed takes to resolve the crisis may be in other policies or programs. In the meantime, non-Treasury income investments are trading at historically cheap prices. We will watch for bargains and add securities to the Fund incrementally, but we will remain cautious and wont make any major moves. Also we intend to hold our securities affected by the credit crunch and not sell at discount levels. Overall, well keep the Fund at its long-term asset allocation and continue to monitor the economy and markets carefully. 1 Class A performance reflects the maximum sales charge of 4.5% . Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Total investment return and principal value will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Call 800-THRIVENT or visit www.thrivent.com for performance results current to the most recent month-end. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. At various times, the Funds adviser reimbursed and/or paid non-advisory Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Prior to July 3, 2006, the Fund invested primarily in junk bonds. 4 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 4.5% sales charge, while the S&P 500 Dividend Aristocrats Index, the Lehman Brothers Aggregate Bond Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the S&P or Lehman Indexes, any charges you would pay would reduce your total return as well. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. The S&P 500 Dividend Aristocrats Index is an index which measures the performance of large-capitalization companies within the S&P 500 that have followed a managed dividends policy of consistently increasing dividends every year for at least 25 years. The S&P 500 Dividend Aristocrats Index portfolio has both capital growth and dividend income characteristics, is equal-weighted and is broadly diversified across sectors. It is not possible to invest directly in each Index. The performance of each Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. 7 Graphical Representation of Holdings for Thrivent Equity Income Plus Fund The following chart is a representation of the portfolio holdings, as of June 30, 2008, for Thrivent Equity Income Plus Fund, which commenced operations on February 29, 2008. Portfolio Composition is subject to change. 8 Shareholder Expense Example (Unaudited) As a shareholder of the fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; and (2) ongoing costs, including management fees; distribution (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2008 through June 30, 2008. Actual Expenses In the table below, the first section, labeled Actual, provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number from the appropriate Class line under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below the stated account minimum of $1,000. This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Hypothetical Example for Comparison Purposes In the table below, the second section, labeled Hypothetical, provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below the stated account minimum of $1,000. This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 1/1/2008 6/30/2008 1/1/2008  6/30/2008 Ratio Thrivent Real Estate Securities Fund Actual Class A $1,000 $966 $6.13 1.25% Institutional Class $1,000 $966 $4.56 0.93% Hypothetical ** Class A $1,000 $1,019 $6.29 1.25% Institutional Class $1,000 $1,020 $4.68 0.93% Thrivent Diversified Income Plus Fund Actual Class A $1,000 $955 $4.97 1.02% Class B $1,000 $952 $10.27 2.11% Institutional Class $1,000 $958 $2.88 0.59% Hypothetical ** Class A $1,000 $1,020 $5.14 1.02% Class B $1,000 $1,014 $10.60 2.11% Institutional Class $1,000 $1,022 $2.97 0.59% 9 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period *** Expense 2/29/2008 6/30/2008 2/29/2008  6/30/2008 Ratio Thrivent Equity Income Plus Fund Actual Class A $1,000 $939 $3.76 1.15% Institutional Class $1,000 $940 $2.61 0.80% Hypothetical ** Class A $1,000 $1,013 $3.90 1.15% Institutional Class $1,000 $1,014 $2.71 0.80% * Expenses are equal to the Funds annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Assuming 5% total return before expenses. *** Expenses are equal to the Funds annualized expense ratio, multiplied by the average account value over the period, multiplied by 123/365 to reflect the period from the Funds inception to June 30, 2008, which was less than one-half of a year. 10 Real Estate Securities Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Diversified REITS (6.2% ) 36,000 Digital Realty Trust, Inc. * $1,472,760 2,700 Colonial Properties Trust $54,054 35,093 Douglas Emmett, Inc. 770,993 31,527 Liberty Property Trust 1,045,120 37,500 Duke Realty Corporation * 841,875 3,600 PS Business Parks, Inc. 185,760 20,531 Highwoods Properties, Inc. 645,084 57,563 Vornado Realty Trust 5,065,544 17,600 Kilroy Realty Corporation 827,728 7,500 Washington Real Estate 11,500 Lexington Corporate Properties Trust 156,745 Investment Trust * 225,375 25,900 Mack-Cali Realty Corporation 885,003 Total Diversified REITS 25,986 SL Green Realty Corporation * 2,149,562 Total Office REITS Financials (7.0% ) 28,500 iShares Cohen & Steers Realty Majors Residential REITS (14.6% ) Index Fund 2,141,490 13,600 American Campus 60,000 iShares Dow Jones U.S. Real Estate Communities, Inc. * 378,624 Index Fund * 3,657,000 32,130 Apartment Investment & 35,225 SPDR DJ Wilshire International Real Management Company * 1,094,348 Estate ETF * 1,653,109 35,500 Avalonbay Communities, Inc. * 3,165,180 Total Financials 21,600 BRE Properties, Inc. * 934,848 22,800 Camden Property Trust 1,009,128 Foreign (1.2% ) 7,000 Equity Lifestyle Properties, Inc. 308,000 70,200 Brookfield Properties Corporation * 1,248,858 96,000 Equity Residential REIT * 3,673,920 Total Foreign 18,000 Essex Property Trust, Inc. 1,917,000 15,100 Home Properties, Inc. * 725,706 Hotels, Resorts & Cruise Lines (0.9% ) 16,288 Mid-America Apartment 24,000 Starwood Hotels & Resorts Communities, Inc. 831,340 Worldwide, Inc. * 961,680 14,500 Post Properties, Inc. * 431,375 Total Hotels, Resorts & 44,000 UDR, Inc. 984,720 Cruise Lines Total Residential REITS Industrial REITS (7.9% ) Retail REITS (25.0% ) 40,900 AMB Property Corporation * 2,060,542 8,800 Acadia Realty Trust 203,720 50,000 DCT Industrial Trust, Inc. 414,000 16,599 CBL & Associates Properties, Inc. 379,121 7,300 EastGroup Properties, Inc. 313,170 43,000 Developers Diversified Realty 103,158 ProLogis Trust * 5,606,637 Corporation 1,492,530 Total Industrial REITS 5,900 Equity One, Inc. 121,245 30,000 Federal Realty Investment Trust * 2,070,000 78,625 General Growth Properties, Inc. * 2,754,234 Mortgage REITS (0.1% ) 14,000 Inland Real Estate Corporation * 201,880 90,367 Kimco Realty Corporation * 3,119,469 8,000 Annaly Capital Management, Inc. 124,080 33,500 Macerich Company 2,081,355 1,000 iSTAR Financial, Inc. * 13,210 34,000 National Retail Properties, Inc. 710,600 Total Mortgage REITS 32,700 Regency Centers Corporation * 1,933,224 99,000 Simon Property Group, Inc. * 8,899,110 18,000 Tanger Factory Outlet Centers, Inc. * 646,740 28,500 Taubman Centers, Inc. 1,386,525 Office REITS (15.7% ) 19,500 Weingarten Realty Investors * 591,240 19,300 Alexandria Real Estate Equities, Inc. * 1,878,662 Total Retail REITS 23,000 BioMed Realty Trust, Inc. 564,190 53,000 Boston Properties, Inc. * 4,781,660 40,996 Brandywine Realty Trust 646,097 29,970 Corporate Office Properties Trust 1,028,870 The accompanying Notes to Financial Statements are an integral part of this schedule. 11 Real Estate Securities Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Specialized REITS (16.2% ) 13,000 Strategic Hotel Capital, Inc. $121,810 5,000 Ashford Hospitality Trust $23,100 17,000 Sunstone Hotel Investors, Inc. * 282,200 27,600 DiamondRock Hospitality Company 300,564 59,341 Ventas, Inc. 2,526,146 9,900 Entertainment Properties Trust * 489,456 Total Specialized REITS 30,000 Extra Space Storage, Inc. 460,800 58,500 Health Care Property Investors, Inc. 1,860,885 Total Common Stock 28,500 Health Care REIT, Inc. * 1,268,250 (cost $107,998,659) 12,500 Healthcare Realty Trust, Inc. 297,125 13,000 Hospitality Properties Trust 317,980 183,090 Host Marriott Corporation * 2,499,178 16,700 LaSalle Hotel Properties * 419,671 Shares Preferred Stock (0.3%) Value 38,000 Nationwide Health Properties, Inc. * 1,196,620 13,940 Federal National Mortgage Association * $319,923 10,500 Plum Creek Timber Company, Inc. * 448,455 Total Preferred Stock 50,000 Public Storage, Inc. * 4,039,500 (cost $333,091) 31,400 Senior Housing Property Trust 613,242 Principal Interest Maturity Amount Long-Term Fixed Income (0.6%) Rate Date Value $180,259 Countrywide Home Loans, Inc. 5.531% 3/20/2036 $169,139 156,639 Deutsche Alt-A Securities, Inc. 5.888 6/25/2036 156,333 346,512 J.P. Morgan Alternative Loan Trust  2.563 7/25/2008 328,450 Total Long-Term Fixed Income (cost $651,833) Interest Maturity Shares Collateral Held for Securities Loaned (40.7%) Rate (+) Date Value 43,206,059 Thrivent Financial Securities Lending Trust 2.550% N/A $43,206,059 Total Collateral Held for Securities Loaned (cost $43,206,059) The accompanying Notes to Financial Statements are an integral part of this schedule. 12 Real Estate Securities Fund Schedule of Investments as of June 30, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (4.6%) Rate (+) Date Value 4,883,262 Thrivent Money Market Fund 2.400% N/A $4,883,262 Total Short-Term Investments (at amortized cost) Total Investments (cost $157,072,904) 141.0% Other Assets and Liabilities, Net (41.0%) Total Net Assets 100.0% * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. Definitions: ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,773,493 Gross unrealized depreciation (9,154,209) Net unrealized appreciation (depreciation) ($7,380,716) Cost for federal income tax purposes $157,072,904 The accompanying Notes to Financial Statements are an integral part of this schedule. 13 Equity Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (80.1%) Value Shares Common Stock (80.1%) Value Consumer Discretionary (4.5% ) Financials (23.5% ) 1,200 Buckle, Inc. $54,876 350 Acadia Realty Trust $8,102 5,700 Gannett Company, Inc. 123,519 2,100 AFLAC, Inc.  131,880 5,200 General Motors Corporation 59,800 350 Agree Realty Corporation 7,718 1,900 Genuine Parts Company 75,392 350 Alexandria Real Estate Equities, Inc. 34,069 6,400 Home Depot, Inc. 149,888 900 AMB Property Corporation  45,342 4,100 Johnson Controls, Inc. 117,588 400 American Campus Communities, Inc. 11,136 250 Marriott International, Inc. 6,560 650 Annaly Capital Management, Inc. 10,082 4,500 McDonalds Corporation 252,990 600 Apartment Investment & 4,300 NIKE, Inc. 256,323 Management Company 20,436 450 Starwood Hotels & Resorts 1,300 Ashford Hospitality Trust 6,006 Worldwide, Inc. 18,032 850 Avalonbay Communities, Inc. 75,786 1,700 Target Corporation 79,033 11,600 Bank of America Corporation  276,892 2,500 VF Corporation 177,950 5,300 Bank of New York Mellon Corporation ~ 200,499 Total Consumer Discretionary 5,000 BB&T Corporation  113,850 600 BioMed Realty Trust, Inc. 14,718 Consumer Staples (7.6% ) 900 BOK Financial Corporation 48,105 7,300 Altria Group, Inc.  150,088 1,200 Boston Properties, Inc.  108,264 1,400 Avon Products, Inc.  50,428 600 Brandywine Realty Trust 9,456 4,100 Coca-Cola Company ~ 213,118 350 BRE Properties, Inc. 15,148 2,100 Colgate-Palmolive Company ~ 145,110 600 Brookfield Asset Management, Inc. 19,524 2,100 Costco Wholesale Corporation ~ 147,294 1,600 Brookfield Properties Corporation 28,464 2,500 Diageo plc ADR 184,675 450 Camden Property Trust 19,917 3,800 General Mills, Inc. ~ 230,926 300 CB Richard Ellis Group, Inc. # 5,760 1,400 H.J. Heinz Company 66,990 10,400 Citigroup, Inc.  174,304 1,900 Kimberly-Clark Corporation 113,582 400 Colonial Properties Trust 8,008 5,700 Kraft Foods, Inc. 162,165 700 Corporate Office Properties Trust 24,031 1,800 Molson Coors Brewing Company 97,794 1,000 Cullen/Frost Bankers, Inc. 49,850 6,700 Philip Morris International, Inc. 330,913 1,150 DCT Industrial Trust, Inc. 9,522 4,000 Procter & Gamble Company 243,240 900 Developers Diversified Realty 3,200 Wal-Mart Stores, Inc. 179,840 Corporation 31,239 Total Consumer Staples 900 DiamondRock Hospitality Company 9,801 950 Digital Realty Trust, Inc. 38,864 Energy (11.0% ) 450 Douglas Emmett, Inc. 9,886 2,200 Apache Corporation  305,800 500 Duke Realty Corporation 11,225 3,900 BP plc ADR  271,323 750 DuPont Fabros Technology, Inc. 13,980 3,900 Chevron Corporation  386,607 200 Entertainment Properties Trust 9,888 1,900 ConocoPhillips  179,341 2,100 Equity Residential REIT 80,367 2,400 Devon Energy Corporation ~ 288,384 350 Essex Property Trust, Inc. 37,275 3,700 Exxon Mobil Corporation ~ 326,081 2,500 Everest Re Group, Ltd. 199,275 2,000 Halliburton Company 106,140 850 Extra Space Storage, Inc. 13,056 3,800 Helmerich & Payne, Inc. 273,676 6,000 Federal Home Loan 4,000 Holly Corporation 147,680 Mortgage Corporation 98,400 5,400 Nabors Industries, Ltd. # 265,842 3,200 Federal National Mortgage Association 62,432 500 Occidental Petroleum Corporation 44,930 600 Federal Realty Investment Trust 41,400 2,600 Royal Dutch Shell plc ADR 212,446 2,600 FirstMerit Corporation 42,406 1,400 Schlumberger, Ltd. 150,402 300 Forest City Enterprises 9,666 4,300 Total SA ADR 366,661 1,800 General Growth Properties, Inc. 63,054 Total Energy 5,200 Glacier Bancorp, Inc. 83,148 1,100 Goldman Sachs Group, Inc. ~ 192,390 The accompanying Notes to Financial Statements are an integral part of this schedule. 14 Equity Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (80.1%) Value Shares Common Stock (80.1%) Value Financials  continued 6,300 SPDR DJ Wilshire International Real 2,300 Hartford Financial Services Group, Inc. $148,511 Estate ETF $295,659 1,200 Health Care Property Investors, Inc. 38,172 700 Strategic Hotel Capital, Inc. 6,559 550 Health Care REIT, Inc. 24,475 500 Sunstone Hotel Investors, Inc. 8,300 300 Healthcare Realty Trust, Inc. 7,131 13,000 Synovus Financial Corporation 113,490 350 Highwoods Properties, Inc. 10,997 500 Tanger Factory Outlet Centers, Inc. 17,965 250 Home Properties, Inc. 12,015 650 Taubman Centers, Inc. 31,622 300 Hospitality Properties Trust 7,338 10,600 U.S. Bancorp 295,634 4,150 Host Marriott Corporation 56,648 850 UDR, Inc. 19,023 7,900 Hudson City Bancorp, Inc. 131,772 1,400 Ventas, Inc. 59,598 650 Inland Real Estate Corporation 9,373 1,250 Vornado Realty Trust 110,000 12,170 iShares S&P U.S. Preferred 5,200 Washington Federal, Inc. 94,120 Stock Index Fund 485,948 350 Weingarten Realty Investors 10,612 450 iSTAR Financial, Inc. 5,944 Total Financials 9,600 J.P. Morgan Chase & Company 329,376 300 Kilroy Realty Corporation 14,109 Health Care (6.1% ) 2,050 Kimco Realty Corporation 70,766 5,600 Abbott Laboratories  296,632 600 LaSalle Hotel Properties 15,078 2,600 AstraZeneca plc ~ 110,578 550 Liberty Property Trust 18,232 1,800 Baxter International, Inc. 115,092 3,800 Lincoln National Corporation 172,216 4,300 Bristol-Myers Squibb Company  88,279 650 Macerich Company 40,384 1,600 Capital Senior Living Corporation 12,064 400 Mack-Cali Realty Corporation 13,668 2,200 Eli Lilly and Company 101,552 5,400 Mercury General Corporation 252,288 3,400 Johnson & Johnson 218,756 2,500 Merrill Lynch & Company, Inc. 79,275 1,900 McKesson Corporation 106,229 350 Mid-America Apartment 3,000 Medtronic, Inc. 155,250 Communities, Inc. 17,864 9,400 Pfizer, Inc. 164,218 1,100 Mission West Properties, Inc. 12,056 3,200 Sanofi-Aventis ADR 106,336 1,400 Monmouth Real Estate 3,800 Teva Pharmaceutical Industries, Investment Corporation 8,960 Ltd. ADR 174,040 4,600 Morgan Stanley 165,922 4,200 Wyeth 201,432 900 National Retail Properties, Inc. 18,810 Total Health Care 1,000 Nationwide Health Properties, Inc. 31,490 8,300 Old Republic International Corporation 98,272 Industrials (8.6% ) 900 Omega Healthcare Investors, Inc. 14,985 2,300 3M Company 160,057 550 One Liberty Properties, Inc. 8,970 3,600 Caterpillar, Inc.  265,752 8,800 Peoples United Financial, Inc. 137,280 8,500 Courier Corporation ~ 170,680 200 Plum Creek Timber Company, Inc. 8,542 2,800 Danaher Corporation ~ 216,440 350 Post Properties, Inc. 10,412 4,100 Emerson Electric Company ~ 202,745 24,960 PowerShares Preferred Portfolio 431,059 2,500 General Dynamics Corporation 210,500 2,100 Principal Financial Group, Inc. 88,137 15,000 General Electric Company 400,350 2,100 ProLogis Trust 114,135 1,900 Honeywell International, Inc. 95,532 1,200 Public Storage, Inc. 96,948 8,900 Masco Corporation 139,997 800 Realty Income Corporation 18,208 4,300 Pitney Bowes, Inc. 146,630 650 Regency Centers Corporation 38,428 4,400 Republic Services, Inc. 130,680 750 Senior Housing Property Trust 14,648 2,400 Tyco International, Ltd. 96,096 2,200 Simon Property Group, Inc. 197,758 2,600 United Technologies Corporation 160,420 550 SL Green Realty Corporation 45,496 5,900 Waste Management, Inc. 222,489 Total Industrials The accompanying Notes to Financial Statements are an integral part of this schedule. 15 Equity Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (80.1%) Value Shares Common Stock (80.1%) Value Information Technology (7.2% ) 14,500 Time Warner Telecom, Inc. # $232,435 5,800 Accenture, Ltd. $236,176 6,000 Verizon Communications, Inc. 212,400 5,000 Automatic Data Processing, Inc.  209,500 Total Telecommunications 3,700 Hewlett-Packard Company ~ 163,577 Services 13,800 Intel Corporation ~ 296,424 3,400 International Business Machines Utilities (3.4% ) Corporation 403,002 11,000 Atmos Energy Corporation  303,270 8,000 Microsoft Corporation 220,080 6,900 Black Hills Corporation  221,214 8,300 Nokia Oyj ADR 203,350 2,900 National Fuel Gas Company 172,492 5,100 Paychex, Inc. 159,528 4,400 Progress Energy, Inc. 184,052 5,500 Plexus Corporation ADR # 152,240 2,200 Questar Corporation 156,288 4,100 Taiwan Semiconductor Manufacturing Total Utilities Company, Ltd. 44,731 3,500 Texas Instruments, Inc. 98,560 Total Common Stock Total Information Technology (cost $25,678,823) Materials (4.2% ) 2,400 Air Products and Chemicals, Inc.  237,264 1,900 Broken Hill Proprietary, Ltd. 161,861 Shares Preferred Stock (2.6%) Value 2,600 E.I. du Pont de Nemours and Company 111,514 1,700 Bank of America Corporation $42,177 1,100 Monsanto Company 139,084 3,545 Federal Home Loan Mortgage Corporation 86,144 2,800 Nucor Corporation 209,076 4,000 Federal National Mortgage Association 91,800 900 PPG Industries, Inc. 51,633 4,600 Lehman Brothers Holdings, Inc. 93,610 2,200 Praxair, Inc. 207,328 5,000 Merrill Lynch & Company, Inc. 116,000 2,700 Rohm and Haas Company 125,388 4,500 MetLife, Inc. 96,300 400 Weyerhaeuser Company 20,456 1,100 Prudential Financial, Inc. 27,390 Total Materials 4,000 US Bancorp 101,520 1,565 Wachovia Corporation 35,087 Telecommunications Services (4.0% ) 3,595 Xcel Energy, Inc. 88,689 3,000 America Movil SA de CV ADR  158,250 Total Preferred Stock 17,700 AT&T, Inc.  596,314 (cost $825,777) The accompanying Notes to Financial Statements are an integral part of this schedule. 16 Equity Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (1.2%) Rate Date Value $100,000 Bank of America Corporation 8.000% 1/30/2018 $93,687 100,000 Citigroup Capital XXI 8.300 12/21/2037 94,433 100,000 J.P. Morgan Chase & Company 7.900 4/30/2018 93,764 100,000 Wachovia Corporation 7.980 3/15/2018 91,840 Total Long-Term Fixed Income (cost $399,893) Shares or Principal Interest Maturity Amount Short-Term Investments (15.6%) Rate (+) Date Value $300,000 Federal National Mortgage Association  2.107% 9/17/2008 $298,638 4,426,801 Thrivent Money Market Fund 2.400 N/A 4,426,801 Total Short-Term Investments (at amortized cost) Total Investments (cost $31,629,932) 99.5% Other Assets and Liabilities, Net 0.5% Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 68 September 2008 $4,622,590 $4,355,740 ($266,850) Total Futures Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) S&P 500 Mini-Futures 20 $1,340 July 2008 ($4,400) $10,295 S&P 500 Mini-Futures 20 1,350 July 2008 (2,850) 12,345 Total Call Options Written # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At June 30, 2008, $298,638 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $4,468,021 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. ETF  Exchange Traded Fund. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $657,757 Gross unrealized depreciation (2,130,770) Net unrealized appreciation (depreciation) ($1,473,013) Cost for federal income tax purposes $31,629,932 The accompanying Notes to Financial Statements are an integral part of this schedule. 17 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (34.4%) Value Shares Common Stock (34.4%) Value Consumer Discretionary (1.7% ) 600 Occidental Petroleum Corporation $53,916 2,300 Buckle, Inc. $105,179 5,000 Royal Dutch Shell plc ADR 408,550 10,900 Gannett Company, Inc. 236,203 2,700 Schlumberger, Ltd. 290,061 9,900 General Motors Corporation * 113,850 8,100 Total SA ADR 690,687 2,900 Genuine Parts Company 115,072 Total Energy 12,100 Home Depot, Inc. * 283,382 7,900 Johnson Controls, Inc. 226,572 Financials (13.0% ) 1,400 Marriott International, Inc. 36,736 1,800 Acadia Realty Trust 41,670 8,600 McDonalds Corporation 483,492 4,100 AFLAC, Inc. 257,480 8,800 NIKE, Inc. 524,568 1,700 Agree Realty Corporation 37,485 2,300 Starwood Hotels & Resorts 1,900 Alexandria Real Estate Equities, Inc. * 184,946 Worldwide, Inc. * 92,161 4,600 AMB Property Corporation ± 231,748 3,300 Target Corporation 153,417 2,000 American Campus Communities, Inc. * 55,680 4,700 VF Corporation 334,546 3,300 Annaly Capital Management, Inc. 51,183 Total Consumer Discretionary 3,115 Apartment Investment & Management Company 106,097 Consumer Staples (2.8% ) 5,400 Ashford Hospitality Trust 24,948 14,000 Altria Group, Inc. 287,840 4,400 Avalonbay Communities, Inc. 392,304 2,700 Avon Products, Inc. 97,254 22,100 Bank of America Corporation  527,527 7,800 Coca-Cola Company 405,444 10,100 Bank of New York Mellon Corporation 382,083 4,100 Colgate-Palmolive Company 283,310 9,600 BB&T Corporation * 218,592 4,000 Costco Wholesale Corporation 280,560 3,200 BioMed Realty Trust, Inc. 78,496 4,700 Diageo plc ADR 347,189 2,000 BOK Financial Corporation 106,900 7,300 General Mills, Inc. 443,621 6,000 Boston Properties, Inc. ± 541,320 2,700 H.J. Heinz Company 129,195 3,200 Brandywine Realty Trust 50,432 3,700 Kimberly-Clark Corporation 221,186 1,700 BRE Properties, Inc. * 73,576 10,900 Kraft Foods, Inc. 310,105 3,100 Brookfield Asset Management, Inc. 100,874 3,500 Molson Coors Brewing Company 190,155 8,200 Brookfield Properties Corporation * 145,878 12,700 Philip Morris International, Inc. 627,253 2,400 Camden Property Trust 106,224 7,600 Procter & Gamble Company 462,156 1,400 CB Richard Ellis Group, Inc. # 26,880 6,100 Wal-Mart Stores, Inc. 342,820 19,800 Citigroup, Inc. ± 331,848 Total Consumer Staples 2,000 Colonial Properties Trust * 40,040 3,600 Corporate Office Properties Trust 123,588 Energy (4.9% ) 2,100 Cullen/Frost Bankers, Inc. 104,685 4,100 Apache Corporation ± 569,900 6,000 DCT Industrial Trust, Inc. 49,680 7,400 BP plc ADR ± 514,818 4,500 Developers Diversified Realty 7,400 Chevron Corporation  733,562 Corporation 156,195 3,200 ConocoPhillips ± 302,048 4,700 DiamondRock Hospitality Company 51,183 4,600 Devon Energy Corporation ± 552,736 4,800 Digital Realty Trust, Inc. * 196,368 30,098 Energy Income and Growth Fund 683,526 2,400 Douglas Emmett, Inc. 52,728 7,000 Exxon Mobil Corporation 616,910 2,500 Duke Realty Corporation 56,125 4,400 Halliburton Company 233,508 3,800 DuPont Fabros Technology, Inc. * 70,832 7,200 Helmerich & Payne, Inc. 518,544 1,100 Entertainment Properties Trust 54,384 8,600 Holly Corporation 317,512 10,800 Equity Residential REIT * 413,316 32,168 Kayne Anderson MLP 1,800 Essex Property Trust, Inc. 191,700 Investment Company 882,690 4,800 Everest Re Group, Ltd. 382,608 10,300 Nabors Industries, Ltd. # 507,069 4,400 Extra Space Storage, Inc. 67,584 The accompanying Notes to Financial Statements are an integral part of this schedule. 18 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (34.4%) Value Shares Common Stock (34.4%) Value Financials  continued 1,000 Plum Creek Timber Company, Inc. $42,710 11,400 Federal Home Loan 1,700 Post Properties, Inc. 50,575 Mortgage Corporation $186,960 6,600 PowerShares Preferred Portfolio 113,982 6,100 Federal National Mortgage Association 119,011 4,100 Principal Financial Group, Inc. * 172,077 3,100 Federal Realty Investment Trust * 213,900 10,500 ProLogis Trust * 570,675 44,470 Fiduciary/Claymore MLP 5,902 Public Storage, Inc. 476,823 Opportunity Fund 919,193 4,200 Realty Income Corporation * 95,592 4,500 FirstMerit Corporation 73,395 3,300 Regency Centers Corporation 195,096 1,600 Forest City Enterprises 51,552 3,900 Senior Housing Property Trust 76,167 9,200 General Growth Properties, Inc. * 322,276 11,000 Simon Property Group, Inc. * 988,790 9,900 Glacier Bancorp, Inc. * 158,301 2,666 SL Green Realty Corporation * 220,532 2,000 Goldman Sachs Group, Inc. 349,800 10,300 SPDR DJ Wilshire International Real 4,400 Hartford Financial Services Group, Inc. 284,108 Estate ETF * 483,379 6,000 Health Care Property Investors, Inc. 190,860 2,900 Strategic Hotel Capital, Inc. 27,173 2,800 Health Care REIT, Inc. * 124,600 2,500 Sunstone Hotel Investors, Inc. 41,500 1,300 Healthcare Realty Trust, Inc. 30,901 24,800 Synovus Financial Corporation * 216,504 1,900 Highwoods Properties, Inc. 59,698 2,500 Tanger Factory Outlet Centers, Inc. * 89,825 1,300 Home Properties, Inc. * 62,478 3,300 Taubman Centers, Inc. 160,545 1,600 Hospitality Properties Trust 39,136 31,083 Tortoise Energy 21,300 Host Marriott Corporation * 290,745 Infrastructure Corporation 844,515 15,100 Hudson City Bancorp, Inc. 251,868 12,621 Tortoise North American 3,300 Inland Real Estate Corporation 47,586 Energy Corporation 311,100 7,000 iShares S&P U.S. Preferred Stock 20,100 U.S. Bancorp 560,589 Index Fund 279,510 4,500 UDR, Inc. 100,710 2,300 iSTAR Financial, Inc. * 30,383 7,000 Ventas, Inc. 297,990 18,200 J.P. Morgan Chase & Company 624,442 6,300 Vornado Realty Trust 554,400 1,600 Kilroy Realty Corporation 75,248 9,900 Washington Federal, Inc. 179,190 10,445 Kimco Realty Corporation 360,561 1,900 Weingarten Realty Investors * 57,608 3,100 LaSalle Hotel Properties 77,903 Total Financials 2,900 Liberty Property Trust 96,135 7,300 Lincoln National Corporation 330,836 Health Care (2.2% ) 3,300 Macerich Company 205,029 10,600 Abbott Laboratories  561,482 2,100 Mack-Cali Realty Corporation 71,757 4,900 AstraZeneca plc 208,397 10,200 Mercury General Corporation 476,544 3,500 Baxter International, Inc. 223,790 4,800 Merrill Lynch & Company, Inc. * 152,208 8,200 Bristol-Myers Squibb Company 168,346 1,800 Mid-America Apartment 8,200 Capital Senior Living Corporation 61,828 Communities, Inc. 91,872 4,200 Eli Lilly and Company 193,872 5,400 Mission West Properties, Inc. 59,184 6,500 Johnson & Johnson 418,210 7,100 Monmouth Real Estate 3,700 McKesson Corporation 206,867 Investment Corporation 45,440 5,800 Medtronic, Inc. 300,150 8,700 Morgan Stanley 313,809 18,000 Pfizer, Inc. 314,460 4,700 National Retail Properties, Inc. 98,230 6,100 Sanofi-Aventis ADR 202,703 5,100 Nationwide Health Properties, Inc. * 160,599 7,200 Teva Pharmaceutical Industries, 15,900 Old Republic International Corporation 188,256 Ltd. ADR * 329,760 4,500 Omega Healthcare Investors, Inc. 74,925 8,000 Wyeth 383,680 2,800 One Liberty Properties, Inc. 45,668 Total Health Care 16,700 Peoples United Financial, Inc. 260,520 The accompanying Notes to Financial Statements are an integral part of this schedule. 19 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Shares Common Stock (34.4%) Value Shares Common Stock (34.4%) Value Industrials (3.1% ) Telecommunications Services (1.4% ) 4,400 3M Company $306,196 5,700 America Movil SA de CV ADR  $300,675 6,800 Caterpillar, Inc. 501,976 33,700 AT&T, Inc.  1,135,351 16,100 Courier Corporation 323,288 27,600 Time Warner Telecom, Inc. # 442,428 5,400 Danaher Corporation 417,420 11,500 Verizon Communications, Inc. 407,100 7,900 Emerson Electric Company ± 390,655 Total Telecommunications 4,800 General Dynamics Corporation 404,160 Services 28,500 General Electric Company 760,665 3,700 Honeywell International, Inc. 186,036 Utilities (1.2% ) 16,900 Masco Corporation 265,837 20,900 Atmos Energy Corporation  576,213 8,100 Pitney Bowes, Inc. 276,210 13,100 Black Hills Corporation ± 419,986 8,400 Republic Services, Inc. 249,480 5,600 National Fuel Gas Company 333,088 4,600 Tyco International, Ltd. 184,184 8,400 Progress Energy, Inc. 351,372 5,000 United Technologies Corporation 308,500 4,200 Questar Corporation 298,368 11,300 Waste Management, Inc. 426,123 Total Utilities Total Industrials Total Common Stock Information Technology (2.6% ) (cost $63,712,160) 11,000 Accenture, Ltd. * 447,920 9,500 Automatic Data Processing, Inc. 398,050 7,100 Hewlett-Packard Company 313,891 26,200 Intel Corporation 562,776 Preferred Stock/ 6,400 International Business Shares Equity-Linked Securities (0.7%) Value Machines Corporation 758,592 11,658 Allegro Investment Corporation 15,300 Microsoft Corporation 420,903 SA TGT, Convertible ¿ ≤ $583,925 15,800 Nokia Oyj ADR 387,100 4,000 Federal National Mortgage Association 91,800 9,700 Paychex, Inc. 303,416 4,000 Merrill Lynch & Company, Inc. 92,800 10,400 Plexus Corporation # 287,872 4,000 MetLife, Inc. 85,600 7,800 Taiwan Semiconductor Manufacturing 4,000 Prudential Financial, Inc. 99,600 Company, Ltd. ADR # 85,098 4,000 US Bancorp 101,520 6,700 Texas Instruments, Inc. 188,672 4,000 Xcel Energy, Inc. 98,680 Total Information Technology Total Preferred Stock/ Equity-Linked Securities Materials (1.5% ) (cost $1,161,848) 4,600 Air Products and Chemicals, Inc. ± 454,756 3,600 Broken Hill Proprietary, Ltd. 306,684 5,000 E.I. du Pont de Nemours and Company 214,450 2,000 Monsanto Company 252,880 5,300 Nucor Corporation 395,751 1,800 PPG Industries, Inc. 103,266 4,200 Praxair, Inc. 395,808 5,200 Rohm and Haas Company * 241,488 2,000 Weyerhaeuser Company 102,280 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 20 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Bank Loans (5.3%) !! Rate Date Value Basic Materials (0.8% ) $816,452 Georgia-Pacific Corporation, Term Loan 4.449% 12/20/2012 $768,657 577,100 Graphic Packaging International, Inc., Term Loan 5.536 5/16/2014 556,469 Total Basic Materials Communications Services (0.6% ) 580,000 Alltel Communications, Inc., Term Loan ≠ 5.233 5/15/2015 572,680 544,472 Idearc, Inc., Term Loan 4.787 11/17/2014 434,897 Total Communications Services Consumer Cyclical (0.3% ) 578,532 Ford Motor Company, Term Loan 5.480 12/15/2013 466,372 Total Consumer Cyclical Consumer Non-Cyclical (2.1% ) 545,875 Biomet, Inc., Term Loan 5.801 3/25/2015 533,866 422,813 BSC International Holdings, Ltd., Term Loan 3.615 4/21/2011 399,558 5,964 CHS/Community Health Systems, Inc., Term Loan § ≠ 3.483 7/25/2014 5,615 524,250 CHS/Community Health Systems, Inc., Term Loan 4.859 7/25/2014 493,508 570,000 Constellation Brands, Inc., Term Loan 4.143 6/5/2013 550,979 816,488 HCA, Inc., Term Loan 5.051 11/18/2013 766,013 567,150 Mylan Laboratories, Inc., Term Loan 5.934 10/2/2014 559,352 Total Consumer Non-Cyclical Technology (0.7% ) 567,143 First Data Corporation, Term Loan 5.261 9/24/2014 521,845 126,278 Flextronics Semiconductor, Ltd., Term Loan 4.963 10/1/2014 117,202 439,447 Flextronics Semiconductor, Ltd., Term Loan 5.035 10/1/2014 400,081 Total Technology Transportation (0.3% ) 567,107 Kansas City Southern, Term Loan 4.777 4/28/2013 544,422 Total Transportation Utilities (0.5% ) 815,097 Energy Future Holdings, Term Loan 6.234 10/10/2014 753,965 Total Utilities Total Bank Loans (cost $8,694,187) The accompanying Notes to Financial Statements are an integral part of this schedule. 21 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (53.5%) Rate Date Value Asset-Backed Securities (2.3%) $1,500,000 Citibank Credit Card Issuance Trust 5.650% 9/20/2019 $1,473,722 850,000 GAMUT Reinsurance, Ltd.  ≤ 9.899 8/4/2008 837,760 250,000 GAMUT Reinsurance, Ltd.  ≤ 17.899 8/4/2008 249,785 600,000 Merna Re, Ltd.  ≤ 4.551 9/30/2008 570,420 600,000 Merna Re, Ltd.  ≤ 5.551 9/30/2008 562,200 Total Asset-Backed Securities Basic Materials (3.8% ) 150,000 Aleris International, Inc. 9.000 12/15/2014 119,438 220,000 Arch Western Finance, LLC 6.750 7/1/2013 215,600 290,000 Cascades, Inc. ± 7.250 2/15/2013 252,300 570,000 Chemtura Corporation 6.875 6/1/2016 493,050 280,000 Domtar, Inc. 7.875 10/15/2011 281,400 190,000 Domtar, Inc. 7.125 8/15/2015 180,975 190,000 Drummond Company, Inc. ≤ 7.375 2/15/2016 176,700 320,000 FMG Finance, Pty., Ltd. ≤ 10.625 9/1/2016 372,800 120,000 Georgia-Pacific Corporation 8.125 5/15/2011 118,500 760,000 Georgia-Pacific Corporation ≤ 7.125 1/15/2017 714,400 300,000 Graphic Packaging International Corporation 9.500 8/15/2013 286,500 320,000 Griffin Coal Mining Company, Pty., Ltd. ≤ 9.500 12/1/2016 254,400 280,000 Invista ≤ 9.250 5/1/2012 286,300 100,000 Jefferson Smurfit Corporation 8.250 10/1/2012 87,250 150,000 Mosaic Global Holdings, Inc., Convertible ≤ 7.375 12/1/2014 156,750 290,000 NewPage Corporation 10.000 5/1/2012 293,625 280,000 Novelis, Inc. 7.250 2/15/2015 264,600 300,000 Peabody Energy Corporation 5.875 4/15/2016 280,500 240,000 Smurfit-Stone Container Enterprises, Inc. 8.000 3/15/2017 192,000 500,000 Steel Dynamics, Inc. ≤ 7.750 4/15/2016 497,500 340,000 Terra Capital, Inc. 7.000 2/1/2017 333,200 295,000 Vedanta Resources plc ≤ ^ 8.750 1/15/2014 293,525 Total Basic Materials Capital Goods (3.8% ) 620,000 Allied Waste North America, Inc. 6.875 6/1/2017 606,050 300,000 BE Aerospace, Inc. 8.500 7/1/2018 301,125 210,000 Berry Plastics Holding Corporation 8.875 9/15/2014 181,650 550,000 Bombardier, Inc.  ≤ 6.750 5/1/2012 537,625 290,000 Case New Holland, Inc. ± 7.125 3/1/2014 284,200 150,000 Crown Americas, Inc. 7.625 11/15/2013 149,625 150,000 Crown Americas, Inc. 7.750 11/15/2015 150,000 350,000 General Cable Corporation 7.125 4/1/2017 333,375 590,000 Honeywell International, Inc. 5.300 3/1/2018 581,200 570,000 L-3 Communications Corporation 5.875 1/15/2015 525,825 470,000 Leucadia National Corporation 7.125 3/15/2017 448,850 190,000 Mueller Water Products, Inc. 7.375 6/1/2017 162,450 270,000 Owens Corning, Inc. 6.500 12/1/2016 245,829 100,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 102,500 320,000 Owens-Illinois, Inc. * 7.500 5/15/2010 325,600 The accompanying Notes to Financial Statements are an integral part of this schedule. 22 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (53.5%) Rate Date Value Capital Goods  continued $260,000 Plastipak Holdings, Inc. ≤ 8.500% 12/15/2015 $240,500 290,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 279,850 295,000 Terex Corporation 8.000 11/15/2017 292,788 150,000 TransDigm, Inc. 7.750 7/15/2014 148,125 350,000 United Rentals North America, Inc. 7.000 2/15/2014 271,250 Total Capital Goods Collateralized Mortgage Obligations (2.1% ) 2,575,724 Deutsche Alt-A Securities, Inc.  4.564 7/1/2008 1,836,935 2,215,281 Washington Mutual Alternative Loan Trust  4.278 7/1/2008 1,528,251 Total Collateralized Mortgage Obligations Commercial Mortgage-Backed Securities (4.5% ) 2,000,000 Banc of America Large Loan Trust  ≤ 2.581 7/15/2008 1,879,668 2,000,000 Commercial Mortgage Pass-Through Certificates  ≤ 2.651 7/15/2008 1,872,542 1,750,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.336 5/15/2047 1,641,608 2,000,000 Wachovia Bank Commercial Mortgage Trust  ≤ 2.591 7/15/2008 1,884,662 Total Commercial Mortgage-Backed Securities Communications Services (6.9% ) 180,000 American Tower Corporation  ≤ 7.000 10/15/2017 178,200 590,000 AT&T, Inc.  5.600 5/15/2018 575,652 180,000 Centennial Communications Corporation * 8.125 2/1/2014 178,200 290,000 Charter Communications Operating, LLC ± ≤ 8.000 4/30/2012 274,050 300,000 Charter Communications Operating, LLC ± ≤ 8.375 4/30/2014 284,250 295,000 Cincinnati Bell, Inc. 7.250 7/15/2013 287,625 570,000 Citizens Communications Company ± 6.250 1/15/2013 528,675 590,000 Comcast Corporation  5.900 3/15/2016 576,482 295,000 Cricket Communications, Inc. 9.375 11/1/2014 283,938 550,000 CSC Holdings, Inc. 7.625 4/1/2011 539,000 99,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 89,100 235,000 DIRECTV Holdings, LLC 6.375 6/15/2015 220,312 290,000 DIRECTV Holdings, LLC ≤ 7.625 5/15/2016 285,650 285,000 Echostar DBS Corporation 6.625 10/1/2014 263,625 300,000 EchoStar DBS Corporation ≤ 7.750 5/31/2015 291,750 295,000 FairPoint Communications, Inc. ≤ 13.125 4/1/2018 289,100 435,000 Idearc, Inc. 8.000 11/15/2016 273,506 90,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 90,675 570,000 Interpublic Group of Companies, Inc. 6.250 11/15/2014 493,050 120,000 Lamar Media Corporation 6.625 8/15/2015 109,200 570,000 Level 3 Financing, Inc. 9.250 11/1/2014 518,700 280,000 Liberty Media Corporation 5.700 5/15/2013 250,929 290,000 Mediacom Broadband, LLC 8.500 10/15/2015 259,188 300,000 News America, Inc. 6.650 11/15/2037 292,930 380,000 NTL Cable plc 9.125 8/15/2016 356,250 320,000 Quebecor Media, Inc. 7.750 3/15/2016 297,600 280,000 Qwest Communications International, Inc. 7.250 2/15/2011 270,550 90,000 Qwest Communications International, Inc. 7.500 2/15/2014 85,500 The accompanying Notes to Financial Statements are an integral part of this schedule. 23 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (53.5%) Rate Date Value Communications Services  continued $360,000 Qwest Corporation 7.875% 9/1/2011 $360,000 580,000 R.H. Donnelley Corporation 6.875 1/15/2013 345,100 120,000 Rural Cellular Corporation 9.875 2/1/2010 122,100 290,000 Sprint Capital Corporation 8.375 3/15/2012 287,100 355,000 Sprint Nextel Corporation 6.000 12/1/2016 305,300 300,000 Time Warner Cable, Inc. 5.850 5/1/2017 284,940 280,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 286,300 290,000 Videotron Ltee 6.875 1/15/2014 279,850 350,000 Windstream Corporation 8.625 8/1/2016 349,125 Total Communications Services Consumer Cyclical (6.0% ) 350,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 301,000 490,000 Buhrmann U.S., Inc. 7.875 3/1/2015 547,516 530,000 Centex Corporation  7.500 1/15/2012 488,925 250,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 240,625 270,000 Corrections Corporation of America 6.250 3/15/2013 259,875 300,000 D.R. Horton, Inc. 6.500 4/15/2016 247,125 139,000 Dollarama Group, LP  8.883 12/15/2008 129,965 260,000 Dollarama Group, LP 8.875 8/15/2012 245,700 230,000 Ford Motor Credit Company  7.163 7/15/2008 215,566 80,000 Ford Motor Credit Company 9.750 9/15/2010 69,751 170,000 Ford Motor Credit Company * 7.000 10/1/2013 125,190 120,000 Ford Motor Credit Company * 8.000 12/15/2016 87,211 310,000 Gaylord Entertainment Company 6.750 11/15/2014 282,100 295,000 General Motors Corporation 7.200 1/15/2011 227,150 260,000 Hanesbrands, Inc.  6.508 12/15/2008 241,800 570,000 Harrahs Operating Company, Inc. ≤ 10.750 2/1/2016 499,462 570,000 Host Marriott, LP 6.375 3/15/2015 504,450 280,000 KB Home * 6.250 6/15/2015 235,200 295,000 Lear Corporation * 8.500 12/1/2013 243,744 390,000 MGM MIRAGE 5.875 2/27/2014 315,900 295,000 MGM MIRAGE 6.625 7/15/2015 236,738 290,000 Pinnacle Entertainment 8.250 3/15/2012 284,925 270,000 Pokagon Gaming Authority ≤ 10.375 6/15/2014 289,575 580,000 Pulte Homes, Inc. 7.875 8/1/2011 571,300 570,000 Rite Aid Corporation 7.500 3/1/2017 460,275 280,000 Royal Caribbean Cruises, Ltd. 7.250 6/15/2016 245,000 170,000 Service Corporation International 6.750 4/1/2015 161,925 280,000 Tenneco, Inc. ≤ 8.125 11/15/2015 253,400 120,000 TRW Automotive, Inc. * ≤ 7.000 3/15/2014 104,100 360,000 Tunica Biloxi Gaming Authority ≤ 9.000 11/15/2015 349,200 300,000 Turning Stone Resort Casino Enterprise ≤ 9.125 12/15/2010 297,750 180,000 Turning Stone Resort Casino Enterprise ≤ 9.125 9/15/2014 179,100 242,000 Universal City Florida Holding Company I/II  7.623 8/1/2008 233,530 210,000 Warnaco, Inc. 8.875 6/15/2013 218,400 290,000 Wynn Las Vegas Capital Corporation 6.625 12/1/2014 265,350 Total Consumer Cyclical The accompanying Notes to Financial Statements are an integral part of this schedule. 24 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (53.5%) Rate Date Value Consumer Non-Cyclical (3.7% ) $300,000 Aramark Corporation  8.500% 2/1/2015 $294,000 650,000 Boston Scientific Corporation  5.450 6/15/2014 599,625 480,000 Community Health Systems, Inc.  8.875 7/15/2015 483,000 680,000 Constellation Brands, Inc. * 7.250 9/1/2016 639,200 300,000 Coventry Health Care, Inc. 5.950 3/15/2017 260,914 290,000 DaVita, Inc. 6.625 3/15/2013 278,400 300,000 FMC Finance III SA 6.875 7/15/2017 294,750 660,000 HCA, Inc. 9.250 11/15/2016 679,800 250,000 Jarden Corporation * 7.500 5/1/2017 217,500 570,000 LVB Acquisition, Inc. ≤ 10.000 10/15/2017 608,475 230,000 Michael Foods, Inc. 8.000 11/15/2013 226,550 290,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 291,450 460,000 SUPERVALU, Inc. 7.500 11/15/2014 460,575 300,000 Tenet Healthcare Corporation 7.375 2/1/2013 282,000 300,000 Tenet Healthcare Corporation 9.250 2/1/2015 294,000 70,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 66,850 Total Consumer Non-Cyclical Energy (3.3% ) 220,000 CHC Helicopter Corporation 7.375 5/1/2014 228,250 680,000 Chesapeake Energy Corporation  6.375 6/15/2015 642,600 200,000 Chesapeake Energy Corporation ± 6.250 1/15/2018 184,000 300,000 Cie Generale de Geophysique Veritas 7.500 5/15/2015 299,250 280,000 Connacher Oil and Gas, Ltd. ≤ 10.250 12/15/2015 295,400 220,000 Denbury Resources, Inc. 7.500 12/15/2015 218,900 270,000 Forest Oil Corporation 7.250 6/15/2019 259,200 170,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 163,200 400,000 Newfield Exploration Company 6.625 4/15/2016 367,000 260,000 OPTI Canada, Inc. 8.250 12/15/2014 258,700 270,000 PetroHawk Energy Corporation 9.125 7/15/2013 276,750 200,000 Petroplus Finance, Ltd. ≤ 7.000 5/1/2017 176,500 300,000 Pioneer Natural Resources Company 6.650 3/15/2017 281,546 280,000 Plains Exploration & Production Company 7.750 6/15/2015 282,100 150,000 PNM Resources, Inc. 9.250 5/15/2015 154,875 295,000 Pride International, Inc. 7.375 7/15/2014 294,262 300,000 Quicksilver Resources, Inc. 7.750 8/1/2015 297,000 290,000 Tesoro Corporation 6.500 6/1/2017 260,275 295,000 Whiting Petroleum Corporation 7.000 2/1/2014 289,469 Total Energy Financials (4.8% ) 300,000 AXA SA  ≤ 6.463 12/14/2018 239,991 120,000 Bank of America Corporation 8.000 1/30/2018 112,424 300,000 BBVA Bancomer SA  ≤ 6.008 5/17/2022 264,459 290,000 Capital One Capital III  7.686 8/15/2036 232,042 250,000 Countrywide Financial Corporation * 6.250 5/15/2016 222,586 270,000 Deluxe Corporation 5.125 10/1/2014 213,300 250,000 E*Trade Financial Corporation * 7.375 9/15/2013 215,000 400,000 FTI Consulting, Inc. 7.625 6/15/2013 406,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 25 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (53.5%) Rate Date Value Financials  continued $760,000 General Motors Acceptance Corporation, LLC 6.875% 9/15/2011 $546,115 560,000 J.P. Morgan Chase Capital XX 6.550 9/29/2036 484,304 600,000 Lehman Brothers Holdings, Inc. 7.000 9/27/2027 554,764 870,000 Lincoln National Corporation 7.000 5/17/2016 792,454 300,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 260,038 290,000 Nuveen Investment, Inc. ≤ 10.500 11/15/2015 267,525 290,000 ProLogis Trust 5.625 11/15/2016 268,583 580,000 Rabobank Capital Funding Trust ≤ 5.254 10/21/2016 498,096 290,000 Rouse Company 3.625 3/15/2009 279,002 145,000 Rouse Company, LP ≤ 6.750 5/1/2013 130,649 580,000 Royal Bank of Scotland Group plc ≤ 6.990 10/5/2017 522,016 580,000 Swiss RE Capital I, LP ≤ 6.854 5/25/2016 511,403 580,000 Wachovia Capital Trust III 5.800 3/15/2011 394,400 305,000 Washington Mutual Preferred Funding * ≤ 6.665 12/1/2020 164,700 120,000 Wells Fargo Capital XIII 7.700 3/26/2013 119,286 Total Financials Mortgage-Backed Securities (3.2% ) 5,250,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § 5.500 7/1/2038 5,174,531 Total Mortgage-Backed Securities Technology (2.3% ) 36,000 Avago Technologies Finance Pte  8.182 9/2/2008 35,775 180,000 Avago Technologies Finance Pte 10.125 12/1/2013 190,800 300,000 First Data Corporation ≤ 9.875 9/24/2015 261,000 230,000 Flextronics International, Ltd.  6.250 11/15/2014 215,050 570,000 Freescale Semiconductor, Inc. 8.875 12/15/2014 463,125 295,000 Iron Mountain, Inc. 7.750 1/15/2015 293,525 500,000 Nortel Networks, Ltd. 10.125 7/15/2013 488,750 110,000 NXP BV/NXP Funding, LLC  5.463 7/15/2008 96,800 190,000 NXP BV/NXP Funding, LLC 9.500 10/15/2015 165,300 240,000 Sanmina-SCI Corporation 6.750 3/1/2013 215,400 490,000 Seagate Technology HDD Holdings 6.800 10/1/2016 447,125 570,000 SunGard Data Systems, Inc. 4.875 1/15/2014 506,588 290,000 Unisys Corporation 8.000 10/15/2012 249,400 Total Technology Transportation (1.0% ) 280,000 Avis Budget Car Rental, LLC  7.750 5/15/2016 214,900 272,174 Continental Airlines, Inc. 7.875 7/2/2018 209,574 180,000 Delta Air Lines, Inc. 7.920 11/18/2010 157,050 370,000 Hertz Corporation 8.875 1/1/2014 338,550 140,000 Hertz Corporation 10.500 1/1/2016 127,400 210,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 203,700 486,539 Piper Jaffray Equipment Trust Securities ≤ 6.750 4/1/2011 430,587 Total Transportation The accompanying Notes to Financial Statements are an integral part of this schedule. 26 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (53.5%) Rate Date Value U.S. Government (0.4% ) $580,000 U.S. Treasury Notes * 2.125% 4/30/2010 $575,786 Total U.S. Government Utilities (5.4% ) 570,000 AES Corporation 7.750 10/15/2015 561,450 344,000 Colorado Interstate Gas Company 6.800 11/15/2015 351,381 290,000 Copano Energy, LLC 8.125 3/1/2016 291,450 150,000 Dynegy Holdings, Inc. 6.875 4/1/2011 148,312 130,000 Dynegy Holdings, Inc. 7.500 6/1/2015 119,925 170,000 Dynegy Holdings, Inc. 8.375 5/1/2016 164,900 150,000 Dynegy Holdings, Inc. 7.750 6/1/2019 136,500 170,000 Edison Mission Energy 7.500 6/15/2013 168,725 180,000 Edison Mission Energy 7.750 6/15/2016 179,100 270,000 Edison Mission Energy 7.000 5/15/2017 252,450 320,000 El Paso Corporation  6.875 6/15/2014 320,585 290,000 Energy Future Holdings Corporation  ≤ 10.875 11/1/2017 292,900 880,000 Enterprise Products Operating, LP 8.375 8/1/2016 879,747 590,000 Exelon Corporation 4.900 6/15/2015 542,878 240,000 Illinois Power Company 6.125 11/15/2017 229,238 570,000 Intergen NV ≤ 9.000 6/30/2017 589,950 280,000 Kinder Morgan Finance Company ulc 5.700 1/5/2016 249,200 100,000 Mirant North America, LLC 7.375 12/31/2013 99,125 755,000 NRG Energy, Inc. 7.375 2/1/2016 710,644 170,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 171,431 290,000 Regency Energy Partners, LP 8.375 12/15/2013 296,525 145,000 Reliant Energy Resources Corporation 6.750 12/15/2014 147,900 280,000 Reliant Resources, Inc. * 7.875 6/15/2017 273,700 295,000 Sabine Pass LNG, LP 7.500 11/30/2016 265,500 210,000 SemGroup, LP ≤ 8.750 11/15/2015 203,700 150,000 Southern Star Central Corporation 6.750 3/1/2016 142,500 300,000 Southern Union Company 7.200 11/1/2011 242,079 570,000 Texas Competitive Electric Holdings Company, LLC ≤ 10.250 11/1/2015 558,600 170,000 Williams Partners, LP 7.250 2/1/2017 170,000 Total Utilities Total Long-Term Fixed Income (cost $92,234,561) The accompanying Notes to Financial Statements are an integral part of this schedule. 27 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (6.6%) Rate (+) Date Value 10,620,418 Thrivent Financial Securities Lending Trust 2.550% N/A $10,620,418 Total Collateral Held for Securities Loaned (cost $10,620,418) Shares or Principal Interest Maturity Amount Short-Term Investments (6.6%) Rate (+) Date Value $300,000 Federal National Mortgage Association  2.193% 9/17/2008 $298,582 10,381,062 Thrivent Money Market Fund 2.400 N/A 10,381,062 Total Short-Term Investments (at amortized cost) Total Investments (cost $187,102,818) 107.1% Other Assets and Liabilities, Net (7.1%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 78 September 2008 $8,637,527 $8,623,266 ($14,261) 10-Yr. U.S. Treasury Bond Futures (20) September 2008 (2,284,939) (2,278,438) 6,501 Russell Mini-Futures 4 September 2008 288,201 276,680 (11,521) S&P 500 Index Mini-Futures 25 September 2008 1,678,894 1,601,375 (77,519) Total Futures The accompanying Notes to Financial Statements are an integral part of this schedule. 28 Diversified Income Plus Fund Schedule of Investments as of June 30, 2008 (unaudited) Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Value Gain/(Loss) Credit Default Swaps CDS COF, 5 Year, at 3.60%; Buy June 2013 $580,000 $13,075 $13,075 J.P. Morgan Chase and Co. CDS WM, 5 Year, at 4.15%; Buy June 2013 510,000 32,952 32,952 J.P. Morgan Chase and Co. Ford Motor Company, 5 Year, at 6.90%; Sell September 2012 240,000 (58,121) (58,121) Bank of America Total Swaps # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades as discussed in the Notes to Financial Statements.  At June 30, 2008, $298,582 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $14,300,657 and $2,350,012 of investments were earmarked as collateral to cover open financial futures contracts and swap contracts, respectively. ^ Security is fair valued as discussed in item 2(A) of the notes to Financial Statements. ¿ These securities are Equity-Linked Structured Securities as discussed in item 2(Q) of the Notes to Financial Statements. ≤ Denotes securities sold under Rule 144A of the Securities Act of 1933, which exempts them from registration. These securities have been determined to be liquid under the guidelines established by the Portfolios Board of Directors and may be resold to other dealers in the program or to other qualified institutional buyers. As of June 30, 2008 the value of these investments was $21,563,001 or 13.4% of total net assets. ≠ All or a portion of the loan is unfunded. !! The stated interest rate represents the weighted average of all contracts within the bank loan facility. Bank loans generally have rates of interest which are reset either daily, monthly, quarterly or semi-annually by reference to a base lending rate, plus a premium. These base lending rates are primarily the London-Interbank Offered Rate (LIBOR), and secondarily the prime rate offered by one or more major United States banks (the Prime Rate) and the certificate of deposit (CD) rate or other base lending rates used by commercial lenders. Bank loans often require prepayments from excess cash flows or allow the borrower to repay at its election. The rate at which the borrower repays cannot be predicted with accuracy. Therefore, the remaining maturity may be considerably less than the stated maturities shown. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. ETF  Exchange Traded Fund. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,055,307 Gross unrealized depreciation (15,773,962) Net unrealized appreciation (depreciation) ($14,718,655) Cost for federal income tax purposes $187,102,818 The accompanying Notes to Financial Statements are an integral part of this schedule. 29 Thrivent Mutual Funds Statement of Assets and Liabilities Real Estate Diversified Securities Equity Income Income Plus As of June 30, 2008 (unaudited) Fund Plus Fund Fund Assets Investments at cost $157,072,904 $31,629,932 $187,102,818 Investments in securities at market value 101,602,867 25,730,118 151,382,683 Investments in affiliates at market value 48,089,321 4,426,801 21,001,480 Investments at Market Value Cash   16 Dividends and interest receivable 425,820 61,122 1,531,152 Prepaid expenses 3,444 24,188 4,285 Receivable for investments sold 113,477 532,359 7,821,592 Receivable for fund shares sold 152,452 30,453 220,887 Swap agreements, at value   46,027 Receivable for variation margin  3,740 10,885 Total Assets Liabilities Distributions payable 4,117 953 135,658 Accrued expenses 21,209 12,401 62,390 Payable for investments purchased 920,212 461,370 9,760,021 Payable upon return of collateral for securities loaned 43,206,059  10,620,418 Payable for fund shares redeemed 3,328 1,370 338,291 Open options written, at value  7,250  Swap agreements, at value   58,121 Payable for variation margin   4,848 Payable to affiliate 73,470 12,773 129,602 Mortgage dollar roll deferred revenue   5,413 Total Liabilities Net Assets Capital stock (beneficial interest) 118,080,174 31,624,741 209,181,923 Accumulated undistributed net investment income/(loss) (228,621) 10 (125,396) Accumulated undistributed net realized gain/(loss) (4,311,922) 405,136 (33,324,733) Net unrealized appreciation/(depreciation) on: Investments (7,380,716) (1,473,013) (14,718,655) Written option contracts  22,640  Futures contracts  (266,850) (96,800) Swap agreements   (12,094) Foreign currency transactions 71   Total Net Assets Class A Share Capital $13,773,028 $4,146,155 $153,011,518 Shares of beneficial interest outstanding (Class A) 1,373,005 444,898 25,354,901 Net asset value per share $10.03 $9.32 $6.03 Maximum public offering price $10.61 $9.86 $6.31 Class B Share Capital $ $ $1,461,566 Shares of beneficial interest outstanding (Class B)   242,407 Net asset value per share $ $ $6.03 Institutional Class Share Capital $92,385,958 $26,166,509 $6,431,161 Shares of beneficial interest outstanding (Institutional Class) 9,207,032 2,805,935 1,067,907 Net asset value per share $10.03 $9.33 $6.02 The accompanying Notes to Financial Statements are an integral part of this schedule. 30 Thrivent Mutual Funds Statement of Operations Real Estate Diversified Securities Equity Income Income Plus For the six months ended June 30, 2008 (unaudited) Fund Plus Fund (a) Fund Investment Income Dividends $1,885,058 $257,710 $1,190,669 Taxable interest 23,333 27,743 3,660,741 Income from mortgage dollar rolls   13,655 Income from securities loaned 123,366  41,818 Income from affiliated investments 48,980 16,538 119,518 Foreign dividend tax withholding (4,130) (2,197) (4,150) Total Investment Income Expenses Adviser fees 409,501 60,046 473,497 Accounting and pricing fees 9,746 6,063 23,883 Administrative service fees 10,238 1,848 17,218 Amortization of offering costs  10,740  Audit and legal fees 8,817 4,861 9,346 Custody fees 6,538 11,463 16,482 Distribution expenses Class A 17,539 3,756 203,550 Distribution expenses Class B   9,393 Insurance expenses 1,999 843 2,252 Printing and postage expenses Class A 8,953 1,095 44,969 Printing and postage expenses Class B   447 Printing and postage expenses Institutional Class 3,141 578 419 SEC and state registration expenses 25,060 1,957 12,028 Transfer agent fees Class A 27,685 1,163 106,561 Transfer agent fees Class B   4,525 Transfer agent fees Institutional Class 108 37 178 Trustees fees 1,877 1,601 3,970 Other expenses 5,495 2,368 4,289 Total Expenses Before Reimbursement Less: Reimbursement from adviser (38,076) (29,244) (61,189) Custody earnings credit (29) (14) (121) Total Net Expenses Net Investment Income/(Loss) Realized and Unrealized Gains/(Losses) Net realized gains/(losses) on: Investments (2,334,191) 30,325 (5,365,231) Written option contracts  84,176 8,984 Futures contracts  290,635 (64,647) Foreign currency transactions (4,193)   Swap agreements   (331,195) Change in net unrealized appreciation/(depreciation) on: Investments (2,318,091) (1,473,013) (5,981,727) Written option contracts  22,640  Futures contracts  (266,850) (130,001) Foreign currency forward contracts 484   Foreign currency transactions (259)   Swap agreements   54,165 Net Realized and Unrealized Gains/(Losses) Net Increase/(Decrease) in Net Assets Resulting From Operations (a) For the period from February 29, 2008 (inception) through June 30, 2008. The accompanying Notes to Financial Statements are an integral part of this schedule. 31 Thrivent Mutual Funds Statement of Changes in Net Assets Real Estate Equity Income Securities Fund Plus Fund 6/30/2008 12/31/2007 6/30/2008 (a) For the periods ended (unaudited) (unaudited) Operations Net investment income/(loss) $1,578,015 $1,408,152 $220,633 Net realized gains/(losses) on: Investments (2,334,191) 1,241,297 30,325 Written option contracts   84,176 Futures contracts   290,635 Foreign currency transactions (4,193) (14,431)  Swap agreements    Change in net unrealized appreciation/(depreciation) on: Investments (2,318,091) (16,989,308) (1,473,013) Written option contracts   22,640 Futures contracts   (266,850) Foreign currency forward contracts 484 (484)  Foreign currency transactions (259) 330  Swap agreements    Net Change in Net Assets Resulting From Operations Distributions to Shareholders From net investment income (1,794,437) (1,566,394) (220,623) From net realized gains  (2,841,093)  From return of capital  (57,298)  Total Distributions to Shareholders Capital Stock Transactions Net Increase/(Decrease) in Net Assets Net Assets, Beginning of Period  Net Assets, End of Period (a) For the period from February 29, 2008 (inception) through June 30, 2008. The accompanying Notes to Financial Statements are an integral part of this schedule. 32 Thrivent Mutual Funds Statement of Changes in Net Assets  continued Diversified Income Plus Fund 6/30/2008 12/31/2007 (unaudited) $4,150,554 $8,973,869 (5,365,231) 1,744,098 8,984 12,188 (64,647) 241,288   (331,195) (346,030) (5,981,727) (13,867,703)   (130,001) (2,670)     54,165 (66,259) (4,510,655) (9,156,389)     The accompanying Notes to Financial Statements are an integral part of this schedule. 33 Notes to Financial Statements As of June 30, 2008 (unaudited) (1) ORGANIZATION Thrivent Mutual Funds (the Trust) was organized as a Massachusetts Business Trust on March 10, 1987 and is registered as an open-end management investment company under the Investment Company Act of 1940 (the 1940 Act). The Trust is divided into thirty-one separate series (the Funds), each with its own investment objective and policies. The Trust currently consists of four allocation funds, nineteen equity funds, two hybrid funds, five fixed-income funds, and one money market fund. The Trust commenced operations on July 16, 1987. This semiannual report includes Thrivent Real Estate Securities Fund, Thrivent Equity Income Plus Fund and Thrivent Diversified Income Plus Fund, three of the Trusts thirty-one Funds. The other Funds of the Trust are presented under a separate semiannual report. The Trust consists of three classes of shares: Class A, Class B and Institutional Class. The three classes of shares differ principally in their respective distribution expenses and arrangements. Class A shares generally have a 0.25% annual 12b-1 fee and a maximum front-end sales load of 5.50% for equity funds and 4.50% for fixed-income funds. Class B shares were offered at net asset value and generally have a 1.00% annual 12b-1 fee. In addition, Class B shares generally have a maximum deferred sales charge of 5.00%. The deferred sales charge declines by 1.00% per year through the fifth year. Class B shares convert to Class A shares at the end of the fifth year. Institutional Class shares are offered at net asset value and have no annual 12b-1 fees. All three classes of shares have identical rights to earnings, assets and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. Effective October 16, 2004, the Trust no longer offers Class B shares for sale. Diversified Income Plus Fund has all three classes of shares. Real Estate Securities Fund and Equity Income Plus Fund only offer Class A and Institutional Class shares. Under the Trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, in the normal course of business, the Trust enters into contracts with vendors and others that provide general damage clauses. The Trusts maximum exposure under these contracts is unknown, as this would involve future claims that may be made against the Trust. However, based on experience, the Trust expects the risk of loss to be remote. (2) SIGNIFICANT ACCOUNTING POLICIES (A) Valuation of Investments  Securities traded on U.S. or foreign securities exchanges or included in a national market system are valued at the official closing price at the close of each business day unless otherwise stated below. Over-the-counter securities and listed securities for which no price is readily available are valued at the current bid price considered best to represent the value at that time. Security prices are based on quotes that are obtained from an independent pricing service approved by the Board of Trustees. The pricing service, in determining values of fixed-income securities, takes into consideration such factors as current quotations by broker/dealers, coupon, maturity, quality, type of issue, trading characteristics, and other yield and risk factors it deems relevant in determining valuations. Securities which cannot be valued by the approved pricing service are valued using valuations obtained from dealers that make markets in the securities. Exchange listed options and futures contracts are valued at the last quoted sales price. Short-term securities with maturities of 60 days or less are valued at amortized cost. Mutual Funds are valued at the net asset value at the close of each business day. All securities for which market values are not readily available or deemed unreliable are appraised at fair value as determined in good faith under the direction of the Board of Trustees. As of June 30, 2008, one security in Diversified Income Plus Fund was valued at fair value representing 0.18% of the Funds net assets. In September 2006, the FASB issued FASB statement No. 157  Fair Value Measurements (FAS 157). The objective of the statement is to improve the consistency and comparability of fair value measurements used in financial reporting. FAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. Various inputs are used in determining the value of the Funds investments. These inputs are summarized in the three broad levels: Level 1 includes quoted prices in active markets for identical securities; Level 2 includes other significant observable inputs such as quoted prices for similar securities, interest rates, prepayment speeds and credit risk; and Level 3 includes significant unobservable inputs such as the Funds own assumptions and broker evaluations in determining the fair value of investments. 34 Notes to Financial Statements As of June 30, 2008 (unaudited) The following table is a summary of the inputs used, as of June 30, 2008, in valuing the Fundss assets carried at fair value: Level 2  Other Significant Level 3  Significant Level 1  Quoted Prices Observable Inputs Unobservable Inputs Totals (Level 1,2,3) Investments Other Financial Investments Other Financial Investmenst Other Financial Investments Other Financial Fund in Securities Instruments* in Securities Instruments* in Securities Instruments* in Securities Instruments* Real Estate Securities $149,363,738 $
